Citation Nr: 0721783	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-20 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for malaria.

2.  Entitlement to service connection for coronary artery 
disease (CAD) secondary to service-connected malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, his wife, and D.S.




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from December 1941 to December 
1945. 

This appeal arose before the Board of Veterans' Appeals 
(Board) from September 2005 and April 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran, his wife, and D.S. testified before the 
undersigned at a Travel Board hearing conducted at the RO in 
May 2007, a transcript of which is of record.


FINDINGS OF FACT

1.  The veteran's malaria is currently asymptomatic, with no 
evidence of liver or spleen damage.

2.  The veteran's coronary artery disease was not present in 
service or to a compensable degree within one year after his 
separation, and has not been shown by competent evidence to 
be etiologically related to his service-connected malaria.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected malaria have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 Supp. 2007); 38 C.F.R. 
§§ 3.321, 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 
Diagnostic Code (DC) 6304 (2006).




2.  The veteran's CAD was not incurred in or aggravated by 
service, may not be presumed to have been incurred therein, 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.310(a), 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In May 2005 and February 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, November 2005 and 
May 2006 SOC's and a March 2006 SSOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has 


identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, because the veteran was 
provided with Dingess notification in March 2006.

II.  Applicable laws and regulations

A.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two 



evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

B.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).




To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an 

"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

III.  Factual background and analysis

A.  Increased evaluation

The evidence of record shows that the veteran was originally 
treated for malaria in service between February and March 
1943.  He was treated with quinine.  His December 1945 
separation examination was within normal limits.

In July 2002, in conjunction with his claim for service 
connection for this disorder, a VA examination was performed.  
The veteran noted that he had been treated with quinine in 
1943.  He also referred to an attack of malaria in 1946; he 
denied any episodes since that time.  The objective 
examination was normal, with no evidence of any organomegaly.  
The diagnosis was malaria, asymptomatic since 1946.

VA re-examined the veteran in August 2005.  Again, he noted 
no malarial attacks since 1946.  He referred to an episode of 
fever and chills in 2004 that he attributed to the flu.  A 
blood smear was negative for any malarial parasites.  The 
objective examination was negative, with no indications of 
any organomegaly.

At his Travel Board hearing in May 2007, the veteran 
indicated that he had had fever and chills, which he felt 
were related to his malaria.  He also complained about the 
last VA examination, stating that it had not included a blood 
smear.


After careful review of the evidence of record, the Board 
finds that entitlement to a compensable evaluation for the 
veteran's service-connected malaria has not been established.  
Under to DC 6304, active malaria is assigned a 100 percent 
disability evaluation.  The accompanying Note states that the 
diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  If the veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, rate 
residuals such as liver or spleen damage under the 
appropriate system. 

In the instant case, the blood smear performed in August 2005 
found no malarial parasites; as a consequence, a relapse of 
the disease has not been objectively confirmed.  Moreover, 
there is no indication that the veteran currently suffers 
from any objective residuals, such as liver or spleen damage, 
as a result of his malaria.  With all due respect for the 
veteran's concern about a blood smear not being done at his 
recent examination, the need for any such test is a 
determination for the medical professional, and not for the 
veteran or the Board.

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a compensable evaluation 
for the service-connected malaria.

B.  Service connection

The relevant evidence of record includes the veteran's 
service medical records.  These do not show any complaints of 
or treatment for a cardiovascular disorder.  His separation 
examination of December 1945 noted that his cardiovascular 
system was normal.

The veteran submitted multiple private treatment records 
developed between 1986 and 2005.  These showed that he 
suffered his first myocardial infarction in 1986.  This 
record noted no previous cardiac history.  There was also no 
reference to any 


malaria or its residuals involved in the onset of his 
cardiovascular disease.  In August 1995, he underwent a 
triple vessel coronary artery bypass graft.  In April 2005, 
he had a dual chamber AV defibrillator implanted.

The veteran testified at his Travel Board hearing that he 
believes the quinine which had been used to treat his malaria 
in 1943 had resulted in the development of his cardiovascular 
disease.  He submitted a page from a medical text which 
addressed the side effects of quinine, and noted that 
continued use after a single large dose could induce symptoms 
involving the cardiac system.

Upon careful review of the evidence of record, it is found 
that service connection for CAD has not been established.  
There is no indication that CAD was either present in service 
or had developed to a compensable degree within one year 
after his separation from service.  In fact, this disorder 
was not found until 1986, some 40 years following his 
separation.  Therefore, the evidence does not support an 
award of service connection on either a direct or a 
presumptive basis. 

However, the veteran has also argued that his CAD is the 
result of his service-connected malaria or the medication, 
specifically quinine, taken for its treatment.  The objective 
record does not support a finding of such a causal 
connection.  There is no medical opinion of record which 
suggests that there might be a connection between either the 
malaria itself or the quinine used for its treatment.  The 
veteran's malaria has been asymptomatic since 1946, and he 
was last noted to have taken quinine in 1943, over 40 years 
prior to the onset of his CAD.  The Board finds that, because 
there is no suggestion of a relationship, there is no need 
for a VA examination at this time (the drug side effect sheet 
submitted by the veteran does not suggest such a causal link 
between the remote use of quinine and the development of the 
veteran's CAD some 40 years later).  See 38 C.F.R. 
§ 3.159(c)(4) (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  While the veteran has expressed his belief that such 
a causal relationship exists, he is not competent, as a 
layperson, to render an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for CAD.


ORDER

Entitlement to a compensable evaluation for malaria is 
denied.

Entitlement to service connection for coronary artery disease 
(CAD) secondary to service-connected malaria is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


